Title: From Thomas Jefferson to Colonia, 7 January 1787
From: Jefferson, Thomas
To: Colonia, Pierre Joseph de



7me. Janvier 1787.

Monsieur Jefferson avoit l’honneur, il y a quelques jours de faire passer à Monsieur de Colonia un passeport pour l’expedition des armes à l’etat de Virginie, signé par sa majesté le roi, mais manquant la signature de son excellence Monsieur le Comtrolleur general: et il prenoit la liberté de supplier Monsieur de Colonia de lui procurer la signature de ce Ministre. Peut il oser de le prier, quand cette formalité sera supplée, de vouloir bien lui faire repasser le passeport par le moyen de la petite poste? Il a l’honneur de lui renouveller les assurances de sa consideration distinguée pour lui.
